49 So. 3d 1290 (2010)
U.S. BANK, N.A., Appellant,
v.
Adelaine TORRES, Appellee.
No. 3D10-3386.
District Court of Appeal of Florida, Third District.
December 30, 2010.
*1291 Rumberger, Kirk & Caldwell, and Scott M. Sarason and Manu L. Davidson; Miami; Suzanne Barto Hill and Joshua R. Brown, Orlando, for appellant.
Robert Flavell, for appellee.
Before RAMIREZ, C.J., and SUAREZ and EMAS, JJ.
PER CURIAM.
Appellant, U.S. Bank National Association, as trustee for J.P. Morgan Mortgage Acquisition Trust 2006-CH2, Asset Backed Pass-Through Certificates, Series 2006-CH2, moves this Court for entry of an Order staying proceedings regarding the trial court's December 9, 2010 Order striking U.S. Bank's pleadings, dismissing U.S. Bank's case with prejudice, and requiring the appearance of U.S. Bank and its counsel to surrender the Note on January 3, 2011. Appellee Adelaine Torres cross moves to dismiss U.S. Bank's appeal.
We agree with Torres that the appeal is premature and as such, we grant Torres' motion to dismiss U.S. Bank's appeal. In addition, we deny U.S. Bank's motion for stay pending review, with the understanding that once the trial court rules at the hearing on January 3, 2011, U.S. Bank will have the opportunity to appeal the trial court's decision if it chooses to do so and seek a stay from the trial court's order at that point.